Issues of fact exist as to the reasonableness of plaintiff homeowner’s proffered excuse for providing late notice of claim, i.e., that he was unaware that the policies covering his New York home also provided coverage for an incident that occurred at a restaurant in New Jersey in which a third party claims to have suffered personal injury at the hands of plaintiff homeowner’s minor son. Two other Departments have reached the same conclusion in similar circumstances (see Seemann v Sterling Ins. Co., 267 AD2d 677 [1999]; Padavan v Clemente, 43 AD2d 729 [1973]). Here, as in Seemann, plaintiff homeowner acted with due diligence by immediately providing notice upon receipt of a letter from the injured party’s attorney advising him to contact his insurance carrier. Concur — Mazzarelli, J.E, Andrias, Moskowitz, Richter and Manzanet-Daniels, JJ.